Name: 2007/661/EC: Council Decision of 9 October 2007 appointing an Italian member and an Italian alternate member to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-10-13

 13.10.2007 EN Official Journal of the European Union L 270/16 COUNCIL DECISION of 9 October 2007 appointing an Italian member and an Italian alternate member to the Committee of the Regions (2007/661/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Italian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A members seat on the Committee of the Regions has become vacant following the end of the mandate of Mr GUARISCHI. An alternate members seat has become vacant following the appointment as a member of Mr SCOMA, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as a member: Mr Francesco SCOMA, Deputato regionale dellAssemblea Regionale Siciliana (change of mandate) and (b) as an alternate member: Mr Sante ZUFFADA, Consigliere della Regione Lombardia. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 9 October 2007. For the Council The President F. TEIXEIRA DOS SANTOS (1) OJ L 56, 25.2.2006, p. 75.